         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 1 of 24



 1   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 2   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415.442.4810
 6   Facsimile:    415.442.4870
 7   MICHAEL D. THOMAS, CA Bar No. 226129
     michael.thomas@ogletree.com
 8   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 9   400 South Hope Street, Suite 1200
     Los Angeles, CA 90071
10   Telephone:    213.239.9800
     Facsimile:    213.239.9045
11
     Attorneys for Defendants
12   IDEMIA IDENTITY & SECURITY USA, LLC
     and MORPHOTRUST USA, LLC
13

14                                  UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16   CONNIE RUEDA, JESSICA COTTON,                  Case No. 3:18-cv-03794-VC
     AND SHELIA SPENDER, individually, on
17   behalf of others similarly situated, and on    DEFENDANTS’ ANSWER TO
     behalf of the general public,                  PLAINTIFFS’ THIRD AMENDED CLASS,
18                                                  COLLECTIVE, AND REPRESENTATIVE
                     Plaintiffs,                    ACTION COMPLAINT FOR DAMAGES,
19                                                  PENALTIES, RESTITUTION,
            v.                                      INJUNCTIVE RELIEF, AND ATTORNEYS’
20                                                  FEES AND COSTS
     IDEMIA IDENTITY & SECURITY USA,
21   LLC, MORPHOTRUST USA, LLC, and
     DOES 1-50,                                     Complaint Filed: May 22, 2018
22                                                  Trial Date:      None Set
                     Defendants.                    District Judge:  Vince G. Chhabria
23                                                                   Courtroom 4, San Francisco

24

25

26

27

28
                                                                       Case No. 3:18-cv-03794-VC
                       DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                 COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 2 of 24



 1          TO PLAINTIFFS CONNIE RUEDA, JESSICA COTTON, AND SHELIA SPENDER
 2   AND THEIR ATTORNEYS OF RECORD:
 3          Defendants Idemia Identity & Security USA, LLC and MorphoTrust USA, LLC
 4   (“Defendants”) hereby answer Plaintiffs’ Third Amended Class, Collective, and Representative
 5   Action Complaint for Damages, Penalties, Restitution, Injunctive Relief, and Attorneys’ Fees and
 6   Costs (“Complaint” or “TAC” used interchangeably) filed by Connie Rueda, Jessica Cotton, and
 7   Shelia Spender (“Plaintiffs”) as follows:
 8                                    PRELIMINARY STATEMENT
 9          1.       Defendants admit that Plaintiffs asserted certain claims against them but deny the
10   validity of those claims. Defendants admit Plaintiffs were employed by Defendant Idemia Identity
11   & Security USA, LLC (“Idemia”) as Enrollment Agents I.            Defendants deny the remaining
12   allegations in paragraph 1 of the TAC.
13          2.       Defendants deny the allegations set forth in Paragraph 2 of the TAC.
14          3.       Defendants admit that Plaintiffs allege a Proposed FLSA Collective action but deny
15   that any of such allegations in paragraph 3 of the TAC are true or have merit. Defendants deny the
16   remaining allegations in paragraph 3 of the TAC.
17          4.       Defendants admit that Plaintiffs allege a Proposed California Class but deny that
18   any of such allegations in paragraph 4 of the TAC are true or have merit. Defendants deny the
19   remaining allegations in paragraph 4 of the TAC.
20          5.       Defendants admit that Plaintiffs allege a Proposed Waiting Time Penalties Subclass
21   but deny that any of such allegations in paragraph 5 of the TAC are true or have merit. Defendants
22   deny the remaining allegations in paragraph 5 of the TAC.
23          6.       Defendants admit that Plaintiffs allege a Proposed Itemized Wage Statement and
24   PAGA Subclass but deny that any of such allegations in paragraph 6 of the TAC are true or have
25   merit. Defendants deny the remaining allegations in paragraph 6 of the TAC.
26          7.       Defendants admit that Plaintiffs make the allegations in paragraph 7 of the TAC,
27   but deny that they are true or have merit. Defendants admit that Plaintiffs purport to assert claims
28   on their own behalf and on behalf of others but deny the validity of those claims and deny that
                                                    1                         Case No. 3:18-cv-03794-VC
                       DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                 COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 3 of 24



 1   Plaintiffs may assert claims on behalf of others in this action. Defendants deny the remaining
 2   allegations in paragraph 7 of the TAC.
 3                                            THE PARTIES
 4          8.       Defendants admit Plaintiff Rueda worked for Idemia as an Enrollment Agent I from
 5   approximately July 2017 through June 2018. Defendants further admit Plaintiff Rueda worked for
 6   Idemia in Alameda County. Defendants lack sufficient knowledge to admit or deny Plaintiff
 7   Rueda’s allegation regarding residence or whether she signed Exhibit A to the TAC. Defendants
 8   deny the remaining allegations in paragraph 8 of the TAC.
 9          9.       Defendants admit Plaintiff Cotton worked for Idemia as an Enrollment Agent I
10   from approximately March 2016 through June 2018. Defendants further admit Plaintiff Cotton
11   worked for Idemia in Alameda County. Defendants lack sufficient knowledge to admit or deny
12   Plaintiff Cotton's allegation that she worked in San Francisco County and Reno, Nevada.
13   Defendants also lack sufficient knowledge regarding residence or whether she signed Exhibit B to
14   the TAC. Defendants deny the remaining allegations in paragraph 9 of the TAC.
15          10.      Defendants admit Plaintiff Spencer worked for Idemia as an Enrollment Agent I
16   from approximately June 2016 through January 2017. Defendants further admit Plaintiff Spencer
17   worked for Idemia in Las Vegas, Nevada. Defendants lack sufficient knowledge to admit or deny
18   Plaintiff Spencer's allegation that she worked throughout the United States including Alameda
19   County. Defendants also lack sufficient knowledge regarding residence or whether she signed
20   Exhibit C to the TAC. Defendants deny the remaining allegations in paragraph 10 of the TAC.
21          11.      Defendants admit Idemia is a limited liability company incorporated in Delaware.
22   Defendants deny the remaining allegations set forth in paragraph 11 of the TAC.
23          12.      Defendants admit MorphoTrust USA LLC is not registered to do business in
24   California. Defendants deny the remaining allegations set forth in paragraph 12 of the TAC.
25          13.      Defendants lack sufficient knowledge to admit or deny Plaintiffs’ allegations, and
26   on that basis deny such allegations set forth in paragraph 13 of the TAC.
27                                    JURISDICTION AND VENUE
28          14.      Text Defendants admit this Court has jurisdiction over Plaintiffs as alleged in
                                                   2                        Case No. 3:18-cv-03794-VC
                       DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                 COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 4 of 24



 1   paragraph 14 of the TAC but deny that Plaintiffs may assert claims on behalf of others in this
 2   action.
 3                                      FACTUAL ALLEGATIONS
 4             15.   Text Defendants admit that Idemia employed Plaintiffs as Enrolment Agents I.
 5   Defendants deny Plaintiffs may assert claims on behalf of others and deny the remaining
 6   allegations set forth in paragraph 15 of the TAC.
 7             16.   Defendants admit that Plaintiffs performed non-exempt job duties. Defendants
 8   deny Plaintiffs may assert claims on behalf of others and deny the remaining allegations set forth
 9   in paragraph 16 of the TAC.
10             17.   Defendants admit that Defendants paid Plaintiffs an hourly rate and classified
11   Plaintiffs as non-exempt under federal and California law. Defendants deny Plaintiffs may assert
12   claims on behalf of others and deny the remaining allegations set forth in paragraph 17 of the
13   TAC.
14             18.   Defendants deny the allegations set forth in Paragraph 18 of the TAC.
15             19.   Defendants deny the allegations set forth in Paragraph 19 of the TAC.
16             20.   Defendants deny the allegations set forth in Paragraph 20 of the TAC.
17             21.   Defendants deny the allegations set forth in Paragraph 21 of the TAC.
18             22.   Defendants deny the allegations set forth in Paragraph 22 of the TAC.
19             23.   Defendants deny the allegations set forth in Paragraph 23 of the TAC.
20             24.   Defendants deny the allegations set forth in Paragraph 24 of the TAC.
21             25.   Defendants deny the allegations set forth in Paragraph 25 of the TAC.
22             26.   Defendants deny the allegations set forth in Paragraph 26 of the TAC.
23             27.   Defendants lack sufficient knowledge to admit or deny Plaintiffs’ allegations in
24   Paragraph 27 of the TAC and on that basis deny such allegations.
25             28.   Defendants deny the allegations set forth in Paragraph 28 of the TAC.
26             29.   Defendants deny the allegations set forth in Paragraph 29 of the TAC.
27             30.   Defendants deny the allegations set forth in Paragraph 30 of the TAC.
28             31.   Defendants deny the allegations set forth in Paragraph 31 of the TAC.
                                                       3                          Case No. 3:18-cv-03794-VC
                      DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 5 of 24



 1          32.     Defendants deny the allegations set forth in Paragraph 32 of the TAC.
 2          33.     Defendants deny the allegations set forth in Paragraph 33 of the TAC.
 3          34.     Defendants deny the allegations set forth in Paragraph 34 of the TAC.
 4          35.     Defendants deny the allegations set forth in Paragraph 35 of the TAC.
 5          36.     Defendants deny the allegations set forth in Paragraph 36 of the TAC. Defendants
 6   deny Plaintiffs may assert claims on behalf of others and deny the remaining allegations set forth
 7   in paragraph 36 of the TAC.
 8                               COLLECTIVE ACTION ALLEGATIONS
 9          37.     Defendants deny the allegations set forth in Paragraph 37 of the TAC. Defendants
10   deny that there are other individuals who are “similarly-situated” to Plaintiffs for purposes of this
11   action. Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and
12   on behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims
13   on behalf of others in this action.
14          38.     Defendants repeat its admissions and denials to paragraphs 1-37 of the TAC.
15   Defendants deny the remaining allegations in paragraph 38 of the TAC.
16          39.     Defendants object to the allegations as vague and ambiguous with respect to the
17   phrase “at times” and therefore Defendants deny the allegations set forth in Paragraph 39 of the
18   TAC.
19          40.     Defendants admit that Defendants paid Plaintiffs an hourly rate. Defendants admit
20   that Plaintiffs purport to assert claims on their own behalf and on behalf of others as alleged in
21   Paragraph 40 of the TAC but deny the validity of those claims and deny that Plaintiffs may assert
22   claims on behalf of others in this action.
23          41.     Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
24   behalf of others as alleged in Paragraph 41 of the TAC but deny the validity of those claims and
25   deny that Plaintiffs may assert claims on behalf of others in this action.
26          42.     Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
27   behalf of others as alleged in Paragraph 42 of the TAC but deny the validity of those claims and
28   deny that Plaintiffs may assert claims on behalf of others in this action.
                                                       4             Case No. 3:18-cv-03794-VC
                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
               COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 6 of 24



 1          43.     Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
 2   behalf of others as alleged in Paragraph 43 of the TAC but deny the validity of those claims and
 3   deny that Plaintiffs may assert claims on behalf of others in this action.
 4          44.     Defendants deny the allegations set forth in Paragraph 44 of the TAC. Defendants
 5   deny that there are other individuals who are “similarly-situated” to Plaintiffs for purposes of this
 6   action. Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and
 7   on behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims
 8   on behalf of others in this action.
 9                                         CLASS ALLEGATIONS
10          45.     Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
11   behalf of others as alleged in Paragraph 45 of the TAC but deny the validity of those claims and
12   deny that Plaintiffs may assert claims on behalf of others in this action. Defendants repeat its
13   admissions and denials to paragraphs 4-6 of the TAC.
14          46.     Defendants repeat its admissions and denials to paragraphs 1-45 of the TAC.
15   Defendants deny the remaining allegations in paragraph 46 of the TAC.
16          47.     Defendants admit it has employed more than 60 Enrollment Agents in California
17   since May 22, 2014. Moreover, Defendants admit that Plaintiffs purport to assert claims on their
18   own behalf and on behalf of others as alleged in Paragraph 47 of the TAC but deny the validity of
19   those claims and deny that Plaintiffs may assert claims on behalf of others in this action.
20          48.     Defendants deny the allegations set forth in Paragraph 48 of the TAC. Moreover,
21   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
22   others as alleged in Paragraph 48 of the TAC but deny the validity of those claims and deny that
23   Plaintiffs may assert claims on behalf of others in this action.
24          49.     Defendants deny the allegations set forth in Paragraph 49 of the TAC. Moreover,
25   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
26   others as alleged in Paragraph 49 of the TAC but deny the validity of those claims and deny that
27   Plaintiffs may assert claims on behalf of others in this action.
28          50.     Defendants deny the allegations set forth in Paragraph 50 of the TAC. Moreover,
                                                     5                         Case No. 3:18-cv-03794-VC
                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
               COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 7 of 24



 1   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 2   others as alleged in Paragraph 50 of the TAC but deny the validity of those claims and deny that
 3   Plaintiffs may assert claims on behalf of others in this action.
 4          51.     Defendants deny the allegations set forth in Paragraph 51 of the TAC. Moreover,
 5   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 6   others as alleged in Paragraph 51 of the TAC but deny the validity of those claims and deny that
 7   Plaintiffs may assert claims on behalf of others in this action.
 8          52.     Defendants deny the allegations set forth in Paragraph 52 of the TAC. Moreover,
 9   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
10   others as alleged in Paragraph 52 of the TAC but deny the validity of those claims and deny that
11   Plaintiffs may assert claims on behalf of others in this action.
12          53.     Defendants deny the allegations set forth in Paragraph 53 of the TAC. Moreover,
13   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
14   others as alleged in Paragraph 53 of the TAC but deny the validity of those claims and deny that
15   Plaintiffs may assert claims on behalf of others in this action.
16                  A.      Defendants deny that Plaintiff may assert claims on behalf of others in this
17   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
18                  B.      Defendants deny that Plaintiff may assert claims on behalf of others in this
19   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
20                  C.      Defendants deny that Plaintiff may assert claims on behalf of others in this
21   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
22                  D.      Defendants deny that Plaintiff may assert claims on behalf of others in this
23   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
24                  E.      Defendants deny that Plaintiff may assert claims on behalf of others in this
25   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
26                  F.      Defendants deny that Plaintiff may assert claims on behalf of others in this
27   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
28                  G.      Defendants deny that Plaintiff may assert claims on behalf of others in this
                                                     6                         Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 8 of 24



 1   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
 2                 H.      Defendants deny that Plaintiff may assert claims on behalf of others in this
 3   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
 4                 I.      Defendants deny that Plaintiff may assert claims on behalf of others in this
 5   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
 6                 J.      Defendants deny that Plaintiff may assert claims on behalf of others in this
 7   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
 8                 K.      Defendants deny that Plaintiff may assert claims on behalf of others in this
 9   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
10                 L.      Defendants deny that Plaintiff may assert claims on behalf of others in this
11   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
12                 M.      Defendants deny that Plaintiff may assert claims on behalf of others in this
13   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
14                 N.      Defendants deny that Plaintiff may assert claims on behalf of others in this
15   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
16                 O.      Defendants deny that Plaintiff may assert claims on behalf of others in this
17   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
18                 P.      Defendants deny that Plaintiff may assert claims on behalf of others in this
19   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
20                 Q.      Defendants deny that Plaintiff may assert claims on behalf of others in this
21   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
22                 R.      Defendants deny that Plaintiff may assert claims on behalf of others in this
23   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
24                 S.      Defendants deny that Plaintiff may assert claims on behalf of others in this
25   action. Defendants deny the allegations set forth in Paragraph 53 of the TAC.
26          54.    Defendants deny the allegations set forth in Paragraph 54 of the TAC. Moreover,
27   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
28   others as alleged in Paragraph 54 of the TAC but deny the validity of those claims and deny that
                                                    7                         Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 9 of 24



 1   Plaintiffs may assert claims on behalf of others in this action.
 2          55.     Defendants deny the allegations set forth in Paragraph 55 of the TAC. Moreover,
 3   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 4   others as alleged in Paragraph 55 of the TAC but deny the validity of those claims and deny that
 5   Plaintiffs may assert claims on behalf of others in this action.
 6          56.     Defendants deny the allegations set forth in Paragraph 56 of the TAC. Moreover,
 7   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 8   others as alleged in Paragraph 56 of the TAC but deny the validity of those claims and deny that
 9   Plaintiffs may assert claims on behalf of others in this action.
10                             PLAINTIFFS’ FIRST CLAIM FOR RELIEF
11                                   FAIR LABOR STANDARDS ACT
12                                          29 U.S.C. § 201, et seq.
13                      (On Behalf of Plaintiffs and the Proposed Collective Class)
14          57.     Defendants repeat its admissions and denials to paragraphs 1-56 of the TAC.
15   Defendants deny the remaining allegations in paragraph 57 of the TAC.
16          58.     Defendants lack sufficient knowledge to admit or deny Plaintiffs allegations in
17   Paragraph 58 of the TAC and on that basis denies these claims.
18          59.     Defendants deny the allegations set forth in Paragraph 59 of the TAC. Moreover,
19   the FLSA speaks for itself and requires no admission or denial.
20          60.     Defendants deny the allegations set forth in Paragraph 60 of the TAC. Moreover,
21   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
22   others as alleged in Paragraph 60 of the TAC but deny the validity of those claims and deny that
23   Plaintiffs may assert claims on behalf of others in this action.
24          61.     Defendants deny the allegations set forth in Paragraph 61 of the TAC.
25          62.     Defendants deny the allegations set forth in Paragraph 62 of the TAC.
26          63.     Defendants deny the allegations set forth in Paragraph 63 of the TAC.
27          64.     Defendants deny the allegations set forth in Paragraph 64 of the TAC. Moreover,
28   Defendants admit that Plaintiffs purport to assert claims and seek relief on their own behalf and on
                                                        8                          Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 10 of 24



 1   behalf of others as alleged in Paragraph 64 of the TAC but deny the validity of those claims and
 2   deny that Plaintiffs may assert claims on behalf of others in this action.
 3          65.     Defendants deny the allegations set forth in Paragraph 65 of the TAC. Moreover,
 4   Defendants admit that Plaintiffs purport to assert claims and seek relief on their own behalf and on
 5   behalf of others as alleged in Paragraph 65 of the TAC but deny the validity of those claims and
 6   deny that Plaintiffs may assert claims on behalf of others in this action.
 7                           PLAINTIFFS’ SECOND CLAIM FOR RELIEF
 8                UNPAID OVERTIME WAGES UNDER CALIFORNIA STATE LAW
 9                California Labor Code §§ 510 and 1194, and IWC Wage Order No. 4
10                      (On Behalf of Plaintiffs and the Proposed Collective Class)
11          66.     Defendants repeat its admissions and denials to paragraphs 1-65 of the TAC.
12   Defendants deny the remaining allegations in paragraph 66 of the TAC.
13          67.     Defendants deny the allegations set forth in Paragraph 67 of the TAC. Moreover,
14   Labor Code Sections 510, 1194, 1198 and the IWC Wage Order No. 4 speak for themselves and
15   requires no admission or denial.
16          68.     Defendants deny the allegations set forth in Paragraph 68 of the TAC. Moreover,
17   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
18   others as alleged in Paragraph 68 of the TAC but deny the validity of those claims and deny that
19   Plaintiffs may assert claims on behalf of others in this action.
20          69.     Defendants deny the allegations set forth in Paragraph 69 of the TAC. Moreover,
21   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
22   others as alleged in Paragraph 69 of the TAC but deny the validity of those claims and deny that
23   Plaintiffs may assert claims on behalf of others in this action.
24          70.     Defendants deny the allegations set forth in Paragraph 70 of the TAC. Moreover,
25   Defendants admit that Plaintiffs purport to assert claims and seek relief on their own behalf and on
26   behalf of others as alleged in Paragraph 70 of the TAC but deny the validity of those claims and
27   deny that Plaintiffs may assert claims on behalf of others in this action.
28
                                                        9           Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
           Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 11 of 24



 1                             PLAINTIFFS’ THIRD CLAIM FOR RELIEF
 2             FAILURE TO PROVIDE OR AUTHORIZE MEAL AND REST PERIODS
 3             California Labor Code §§ 226.7 and 512 as well as IWC Wage Order No. 4
 4                      (On Behalf of Plaintiffs and the Proposed California Class)
 5           71.    Defendants repeat its admissions and denials to paragraphs 1-70 of the TAC.
 6   Defendants deny the remaining allegations in paragraph 71 of the TAC.
 7           72.    Defendants object to the allegations as vague and ambiguous with respect to the
 8   term “regularly” and therefore Defendants deny the allegations set forth in Paragraph 72 of the
 9   TAC. Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and
10   on behalf of others as alleged in Paragraph 72 of the TAC but deny the validity of those claims and
11   deny that Plaintiffs may assert claims on behalf of others in this action.
12           73.    Defendants deny the allegations set forth in Paragraph 73 of the TAC. Moreover,
13   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
14   others as alleged in Paragraph 73 of the TAC but deny the validity of those claims and deny that
15   Plaintiffs may assert claims on behalf of others in this action.
16           74.    Defendants deny the allegations set forth in Paragraph 74 of the TAC. Moreover,
17   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
18   others as alleged in Paragraph 74 of the TAC but deny the validity of those claims and deny that
19   Plaintiffs may assert claims on behalf of others in this action.
20           75.    Defendants deny the allegations set forth in Paragraph 75 of the TAC. Moreover,
21   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
22   others as alleged in Paragraph 75 of the TAC but deny the validity of those claims and deny that
23   Plaintiffs may assert claims on behalf of others in this action.
24           76.    Defendants deny the allegations set forth in Paragraph 76 of the TAC.
25           77.    Defendants deny the allegations set forth in Paragraph 77 of the TAC.
26   ///
27   ///
28   ///
                                                        10           Case No. 3:18-cv-03794-VC
                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
               COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 12 of 24



 1                           PLAINTIFFS’ FOURTH CLAIM FOR RELIEF
 2            FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
 3                                      California Labor Code § 226
 4                      (On Behalf of Plaintiffs and the Proposed California Class)
 5          78.     Defendants repeat its admissions and denials to paragraphs 1-77 of the TAC.
 6   Defendants deny the remaining allegations in paragraph 78 of the TAC.
 7          79.     Labor Code Section 226 speaks for itself and requires no admission or denial.
 8          80.     Defendants deny the allegations set forth in Paragraph 80 of the TAC. Moreover,
 9   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
10   others as alleged in Paragraph 80 of the TAC but deny the validity of those claims and deny that
11   Plaintiffs may assert claims on behalf of others in this action.
12                             PLAINTIFFS’ FIFTH CLAIM FOR RELIEF
13           FAILURE TO PAY EARNED WAGES TIMELY AND UPON DISCHARGE
14                                   California Labor Code §§ 201-204
15      (On Behalf of Plaintiffs and the Proposed California Waiting Time Penalties Subclass)
16          81.     Defendants repeat its admissions and denials to paragraphs 1-80 of the TAC.
17   Defendants deny the remaining allegations in paragraph 81 of the TAC.
18          82.     Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
19   behalf of others as alleged in Paragraph 82 of the TAC but deny the validity of those claims and
20   deny that Plaintiffs may assert claims on behalf of others in this action. Moreover, Defendants
21   object to the allegations as vague and ambiguous with respect to the phrase “directly control the
22   pay” and therefore Defendants deny the allegations set forth in Paragraph 82 of the TAC.
23          83.     Labor Code Sections 201, 202 and 203 speaks for their self and require no
24   admission or denial.
25          84.     Defendants deny the allegations set forth in Paragraph 84 of the TAC. Moreover,
26   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
27   others as alleged in Paragraph 84 of the TAC but deny the validity of those claims and deny that
28   Plaintiffs may assert claims on behalf of others in this action.
                                                       11           Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 13 of 24



 1          85.     Defendants deny the allegations set forth in Paragraph 85 of the TAC. Moreover,
 2   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 3   others as alleged in Paragraph 85 of the TAC but deny the validity of those claims and deny that
 4   Plaintiffs may assert claims on behalf of others in this action.
 5          86.     Defendants deny the allegations set forth in Paragraph 86 of the TAC. Moreover,
 6   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 7   others as alleged in Paragraph 86 of the TAC but deny the validity of those claims and deny that
 8   Plaintiffs may assert claims on behalf of others in this action.
 9                             PLAINTIFFS’ SIXTH CLAIM FOR RELIEF
10                   FAILURE TO COMPENSATE FOR ALL HOURS WORKED
11                      California Labor Code § 223, and IWC Wage Order No. 4
12                      (On Behalf of Plaintiffs and the Proposed California Class)
13          87.     Defendants repeat its admissions and denials to paragraphs 1-86 of the TAC.
14   Defendants deny the remaining allegations in paragraph 87 of the TAC.
15          88.     Defendants deny the allegations set forth in Paragraph 88 of the TAC. Moreover,
16   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
17   others as alleged in Paragraph 88 of the TAC but deny the validity of those claims and deny that
18   Plaintiffs may assert claims on behalf of others in this action.
19          89.     Labor Code Section 223 and IWC Wage Order No. 4 speak for their self and
20   require no admission or denial.
21          90.     Defendants deny the allegations set forth in Paragraph 90 of the TAC.
22                           PLAINTIFFS’ SEVENTH CLAIM FOR RELIEF
23            FAILURE TO PROVIDE REIMBURSEMENT OF BUSINESS EXPENSES
24                                     California Labor Code § 2802.
25                      (On Behalf of Plaintiffs and the Proposed California Class)
26          91.     Defendants repeat its admissions and denials to paragraphs 1-90 of the TAC.
27   Defendants deny the remaining allegations in paragraph 91 of the TAC.
28          92.     Defendants deny the allegations set forth in Paragraph 92 of the TAC. Moreover,
                                                    12                        Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 14 of 24



 1   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 2   others as alleged in Paragraph 92 of the TAC but deny the validity of those claims and deny that
 3   Plaintiffs may assert claims on behalf of others in this action.
 4          93.      Defendants deny the allegations set forth in Paragraph 93 of the TAC. Moreover,
 5   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 6   others as alleged in Paragraph 93 of the TAC but deny the validity of those claims and deny that
 7   Plaintiffs may assert claims on behalf of others in this action.
 8          94.      Defendants deny the allegations set forth in Paragraph 94 of the TAC.
 9          95.      Defendants deny the allegations set forth in Paragraph 95 of the TAC. Moreover,
10   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
11   others as alleged in Paragraph 95 of the TAC but deny the validity of those claims and deny that
12   Plaintiffs may assert claims on behalf of others in this action.
13          96.      Defendants deny the allegations set forth in Paragraph 96 of the TAC. Moreover,
14   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
15   others as alleged in Paragraph 96 of the TAC but deny the validity of those claims and deny that
16   Plaintiffs may assert claims on behalf of others in this action.
17                             PLAINTIFFS’ EIGHT CLAIM FOR RELIEF
18                                        UNFAIR COMPETITION
19                Unfair Practice, California Business & Professions Code § 17200 et seq.
20                      (On Behalf of Plaintiffs and the Proposed California Class)
21          97.      Text Defendants repeat its admissions and denials to paragraphs 1-96 of the TAC.
22   Defendants deny the remaining allegations in paragraph 97 of the TAC.
23          98.      Defendants deny the allegations set forth in Paragraph 98 of the TAC. Moreover,
24   California Business and Professions Code Section 17200 et seq. speaks for itself and requires no
25   admission or denial.
26          99.      Defendants deny the allegations set forth in Paragraph 99 of the TAC. Moreover,
27   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
28   others as alleged in Paragraph 99 of the TAC but deny the validity of those claims and deny that
                                                   13                         Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 15 of 24



 1   Plaintiffs may assert claims on behalf of others in this action.
 2                             PLAINTIFFS’ NINTH CLAIM FOR RELIEF
 3        CIVIL PENALTIES UNDER PRIVATE ATTORNEYS GENERAL ACT OF 2004
 4                                  California Labor Code § 2698, et seq.
 5                      (On Behalf of Plaintiffs and the Proposed California Class)
 6          100.    Defendants repeat its admissions and denials to paragraphs 1-99 of the TAC.
 7   Defendants deny the remaining allegations in paragraph 100 of the TAC.
 8          101.    The Labor Code Private Attorneys General Act (“PAGA”) speaks for itself and
 9   requires no admission or denial.
10          102.    Defendants lack sufficient knowledge to admit or deny Plaintiffs’ allegations in
11   Paragraph 102 of the TAC because, contrary to the TAC, Plaintiffs attached no exhibit D to the
12   TAC, and on that basis deny such allegations.
13          103.    Defendants admit the allegations set forth in Paragraph 103 of the TAC.
14          104.    Defendants deny the allegations set forth in Paragraph 104 of the TAC. Moreover,
15   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
16   others as alleged in Paragraph 104 of the TAC but deny the validity of those claims and deny that
17   Plaintiffs may assert claims on behalf of others in this action.
18          105.    Defendants deny the allegations set forth in Paragraph 105 of the TAC. Moreover,
19   Labor Code Sections 510 and 558 speak for themselves and require no admission or denial.
20          106.    Defendants deny the allegations set forth in Paragraph 106 of the TAC. Moreover,
21   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
22   others as alleged in Paragraph 106 of the TAC but deny the validity of those claims and deny that
23   Plaintiffs may assert claims on behalf of others in this action.
24          107.    Defendants deny the allegations set forth in Paragraph 107 of the TAC. Moreover,
25   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
26   others as alleged in Paragraph 107 of the TAC but deny the validity of those claims and deny that
27   Plaintiffs may assert claims on behalf of others in this action.
28          108.    Defendants deny the allegations set forth in Paragraph 108 of the TAC. Moreover,
                                                    14                         Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 16 of 24



 1   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 2   others as alleged in Paragraph 108 of the TAC but deny the validity of those claims and deny that
 3   Plaintiffs may assert claims on behalf of others in this action.
 4          109.    Defendants deny the allegations set forth in Paragraph 109 of the TAC. Moreover,
 5   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
 6   others as alleged in Paragraph 109 of the TAC but deny the validity of those claims and deny that
 7   Plaintiffs may assert claims on behalf of others in this action.
 8          110.    Defendants deny the allegations set forth in Paragraph 110 of the TAC. Moreover,
 9   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
10   others as alleged in Paragraph 110 of the TAC but deny the validity of those claims and deny that
11   Plaintiffs may assert claims on behalf of others in this action.
12          111.    Defendants deny the allegations set forth in Paragraph 111 of the TAC. Moreover,
13   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
14   others as alleged in Paragraph 111 of the TAC but deny the validity of those claims and deny that
15   Plaintiffs may assert claims on behalf of others in this action.
16          112.    Defendants deny the allegations set forth in Paragraph 112 of the TAC.
17          113.    Defendants deny the allegations set forth in Paragraph 113 of the TAC.
18                                PLAINTIFFS’ PRAYER FOR RELIEF
19          114.    Defendants deny the allegations set forth in Paragraph 114 of the TAC. Moreover,
20   Defendants admit that Plaintiffs purport to assert claims on their own behalf and on behalf of
21   others as alleged in Paragraph 114 of the TAC but deny the validity of those claims and deny that
22   Plaintiffs may assert claims on behalf of others in this action.
23                  A.      Defendants deny that Plaintiffs are entitled to the relief sought. Moreover,
24   Defendants deny that there are other individuals who are “similarly-situated” to Plaintiffs for
25   purposes of this action. Moreover, Defendants admit that Plaintiffs purport to assert claims on
26   their own behalf and on behalf of others but deny the validity of those claims and deny that
27   Plaintiffs may assert claims on behalf of others in this action.
28                  B.      Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
                                                     15                             Case No. 3:18-cv-03794-VC
                    DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
              COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 17 of 24



 1   Moreover, Defendants deny that Plaintiffs may assert claims on behalf of others in this action.
 2                   C.      Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
 3   Moreover, Defendants deny that Plaintiffs may assert claims on behalf of others in this action.
 4                   D.      Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
 5   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
 6   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
 7   behalf of others in this action.
 8                   E.      Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
 9   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
10   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
11   behalf of others in this action.
12                   F.      Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
13   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
14   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
15   behalf of others in this action.
16                   G.      Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
17   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
18   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
19   behalf of others in this action.
20                   H.      Defendants deny that Plaintiffs are entitled to the relief sought. Moreover,
21   Defendants deny that there are other individuals who are “similarly-situated” to Plaintiffs for
22   purposes of this action. Moreover, Defendants admit that Plaintiffs purport to assert claims on
23   their own behalf and on behalf of others but deny the validity of those claims and deny that
24   Plaintiffs may assert claims on behalf of others in this action.
25                   I.      Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
26   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
27   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
28   behalf of others in this action.
                                                        16           Case No. 3:18-cv-03794-VC
                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
               COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 18 of 24



 1                    J.       Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
 2   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
 3   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
 4   behalf of others in this action.
 5                    K.       Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
 6   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
 7   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
 8   behalf of others in this action.
 9                    L.       Defendants deny that Plaintiffs are entitled to the relief and judgment sought.
10   Moreover, Defendants admit that Plaintiffs purport to assert claims on their own behalf and on
11   behalf of others but deny the validity of those claims and deny that Plaintiffs may assert claims on
12   behalf of others in this action.
13                                        AFFIRMATIVE DEFENSES
14           Defendants plead the following affirmative defenses to the TAC. Defendants reserve the
15   right to amend and add to these defenses. All references to the term “Plaintiffs” below refer to
16   Plaintiffs Connie Rueda, Jessica Cotton, and Shelia Spencer and each member of the putative class
17   they seek to represent.
18                                      FIRST AFFIRMATIVE DEFENSE
19                                      (Failure to State a Cause of Action)
20           1.       The TAC and each purported cause of action alleged therein fail to state facts
21   sufficient to constitute a cause of action upon which relief can be granted against Defendants.
22                                   SECOND AFFIRMATIVE DEFENSE
23                     (Failure to Exhaust Contractual Dispute Resolution Procedures)
24           2.       The TAC and each purported cause of action alleged therein is barred, in whole or
25   in part, because Plaintiffs failed to exhaust contractual dispute resolution procedures including, but
26   not limited to, arbitration or mediation.
27

28
                                                         17             Case No. 3:18-cv-03794-VC
                        DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                  COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 19 of 24



 1                                   THIRD AFFIRMATIVE DEFENSE
 2                                                   (Releases)
 3          3.       The TAC and each purported cause of action alleged therein is barred, in whole or
 4   in part, to the extent Plaintiffs and/or their agent released any purported causes of action against
 5   Defendants.
 6                                 FOURTH AFFIRMATIVE DEFENSE
 7                                                   (Payments)
 8          4.       The TAC and each purported cause of action alleged therein is barred, in whole or
 9   in part, to the extent Plaintiffs and/or their agents received payment of any of the amounts claimed
10   therein.
11                                   FIFTH AFFIRMATIVE DEFENSE
12                                                    (Laches)
13          5.       The TAC and each purported cause of action alleged therein is barred, in whole or
14   in part, by the equitable doctrine of laches.
15                                   SIXTH AFFIRMATIVE DEFENSE
16                                          (Statute of Limitations)
17          6.       The TAC, each purported cause of action alleged therein, and the elements of relief
18   sought therein are barred, in whole or in part, by one or more statutes of limitations including, but
19   not limited to, California Code of Civil Procedure §§ 338, 339 and 340, California Business and
20   Professions Code § 17208, and/or California Labor Code § 203.
21                                 SEVENTH AFFIRMATIVE DEFENSE
22                                                   (Estoppel)
23          7.       Plaintiffs are estopped by their own acts, omissions, representations, and/or courses
24   of conduct from asserting the causes of action upon which they seeks relief.
25                                  EIGHTH AFFIRMATIVE DEFENSE
26                                 (Res Judicata and Collateral Estoppel)
27          8.       The TAC, each purported cause of action alleged therein, and the elements of relief
28   sought therein are barred, in whole or in part, by res judicata and/or collateral estoppel.
                                                        18                          Case No. 3:18-cv-03794-VC
                       DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                 COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
           Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 20 of 24



 1                                    NINTH AFFIRMATIVE DEFENSE
 2                                             (Judicial Estoppel)
 3           9.       The TAC, each purported cause of action alleged therein, and the elements of relief
 4   sought therein are barred, in whole or in part, by judicial estoppel.
 5                                    TENTH AFFIRMATIVE DEFENSE
 6                                                   (Waiver)
 7           10.      The TAC and each purported cause of action alleged therein are barred, in whole or
 8   in part, by the doctrine of waiver.
 9                                 ELEVENTH AFFIRMATIVE DEFENSE
10                                              (Unclean Hands)
11           11.      Plaintiffs have unclean hands with respect to the matters alleged in the TAC and are
12   therefore barred, in whole or in part, from recovering any relief on the TAC or any purported cause
13   of action alleged therein.
14                                   TWELTH AFFIRMATIVE DEFENSE
15                                         (No Willful Failure to Pay)
16           12.      Plaintiffs are not entitled to any penalty award under any provision of California or
17   federal law because at all relevant times Defendants did not willfully, knowingly, or intentionally
18   fail to comply with any provision of law, but rather acted in good faith and had reasonable grounds
19   or belief that it did not violate such provisions.
20                                THIRTEENTH AFFIRMATIVE DEFENSE
21                                (Authorized and Permitted Meal/Rest Breaks)
22           13.      Plaintiffs’ claims related to meal and rest breaks are barred because at all relevant
23   times, Plaintiffs were authorized and permitted to take rest periods as required by law and meal
24   breaks were provided as required by law. To the extent Plaintiffs failed to do so, they freely chose
25   to forego or waive such meal breaks and rest periods, and Defendants did not impede, discourage
26   or dissuade Plaintiffs from taking appropriate meal breaks and rest periods.
27   ///
28   ///
                                                          19            Case No. 3:18-cv-03794-VC
                        DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                  COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 21 of 24



 1                              FOURTEENTH AFFIRMATIVE DEFENSE
 2                                         (Justification and Privilege)
 3          14.     Defendants cannot be liable for any alleged violation of Business and Professions
 4   Code § 17200 et seq. because its actions, conduct and/or dealings with its employees were lawful,
 5   and were carried out in good faith and for legitimate business purposes.
 6                               FIFTEENTH AFFIRMATIVE DEFENSE
 7                                                  (Consent)
 8          15.     The TAC and each purported cause of action alleged therein are barred, in whole or
 9   in part, to the extent Plaintiffs consented to any and/or all of the conduct about which Plaintiffs
10   now complains.
11                               SIXTEENTH AFFIRMATIVE DEFENSE
12                                             (Failure to Mitigate)
13          16.     Plaintiffs are barred, in whole or in part, from recovering any damages, or any
14   recovery of damages must be reduced, excused and/or discharged by virtue of Plaintiffs’ failure to
15   exercise reasonable diligence to mitigate their alleged damages.
16                             SEVENTEENTH AFFIRMATIVE DEFENSE
17                                      (Setoff, Offset, and/or Recoupment)
18          17.     Some or all of the purported causes of action in the TAC are subject to setoff, offset
19   and/or recoupment.
20                              EIGHTEENTH AFFIRMATIVE DEFENSE
21                                           (Balancing of Hardships)
22          18.     Plaintiffs are not entitled to injunctive or declaratory relief because the benefit of
23   such relief, if any, is slight compared to the harm Defendants will suffer if injunctive or
24   declaratory relief is permitted.
25                              NINETEENTH AFFIRMATIVE DEFENSE
26                                         (Lack of Irreparable Injury)
27          19.     Plaintiffs are not entitled to injunctive or declaratory relief because they will not
28   suffer any irreparable injury if injunctive or declaratory relief is declined.
                                                        20                          Case No. 3:18-cv-03794-VC
                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
               COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
         Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 22 of 24



 1                              TWENTIETH AFFIRMATIVE DEFENSE
 2                          (Representative Claims Violate Defendants’ Rights)
 3           20.     Defendants alleges that, to the extent the Court declines to certify a class, then
 4   maintenance of those claims as “representative” actions under the Business and Professions Code
 5   or the PAGA (assuming, arguendo, some or all of these claims could be so maintained, which
 6   Defendants specifically deny) would violate the Due Process Clause of the United States and
 7   California Constitutions by authorizing actions to be brought on behalf of a class without requiring
 8   class certification of persons allegedly injured by the challenged act or practice. Moreover, any
 9   finding of liability pursuant to the Business and Professions Code would violate the Due Process
10   Clause of the United States and California Constitutions because, among other things, the
11   standards of liability under the Business and Professions Code and PAGA are unduly vague and
12   subjective, and permit retroactive, random, arbitrary and capricious punishment that serves no
13   legitimate governmental interest.    Finally, any award of restitution under the Business and
14   Professions Code would violate the Excessive Fines and Due Process Clauses of the United States
15   and California Constitutions.
16                            TWENTY-FIRST AFFIRMATIVE DEFENSE
17                                    (Primary Jurisdiction Doctrine)
18           21.     The TAC and each purported cause of action alleged therein should be abated in the
19   Court’s discretion, and Plaintiffs should be forced to pursue their administrative remedies with the
20   California Division of Labor Standards Enforcement, which have primary jurisdiction over
21   Plaintiffs’ claims.
22                           TWENTY-SECOND AFFIRMATIVE DEFENSE
23                             (Failure to Exhaust Administrative Remedies)
24           22.     Plaintiffs’ claims are barred to the extent they failed to exhaust administrative
25   remedies, including but not limited to those provided by Cal. Lab. Code § 2699.3.
26                            TWENTY-THIRD AFFIRMATIVE DEFENSE
27                                    (No Injury by Wage Statements)
28           23.     Plaintiffs’ claims pursuant to Cal. Lab. Code § 226(e) are barred to the extent
                                                     21                       Case No. 3:18-cv-03794-VC
                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
               COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
           Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 23 of 24



 1   Plaintiffs were not injured by such wage statements.
 2                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
 3                                     (No Employment Relationship)
 4           24.    Plaintiffs are not entitled to any recovery against Defendant Morpho Identity &
 5   Security USA, LLC because they did not employ Plaintiffs nor make any adverse employment
 6   decisions regarding Plaintiffs.
 7                               TWENTY-FIFTH AFFIRMATIVE DEFENSE
 8                         (Independent, Intervening, and Superseding Causes)
 9           25.    Plaintiffs’ damages, if any, are the proximate result of independent, intervening, or
10   superseding causes, including without limitation, the conduct of Plaintiffs or others, for which or
11   whom Defendants are not and is not responsible, and therefore, Plaintiffs’ damages, if any, are
12   unrelated to any conduct on the part of Defendants, or anyone acting on Defendants’ behalf.
13                               TWENTY-SIXTH AFFIRMATIVE DEFENSE
14                                               (Adequacy)
15           26.    Plaintiffs and their counsel are not adequate representatives of those they purport to
16   represent.
17                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
18                                            (Predominance)
19           27.    For some of or all the claims asserted, individual issues of fact or law predominate
20   over common issues, and class treatment is not superior to other methods for fairly and efficiently
21   adjudicating this action.
22                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE
23                                          (Labor Code § 2802)
24           28.    As a separate affirmative defense to the Complaint, Defendants allege that Plaintiffs
25   were reimbursed for all employment related expenses and therefore neither Plaintiffs nor any
26   putative class member has any claim for relief against Defendants.
27   ///
28   ///
                                                      22             Case No. 3:18-cv-03794-VC
                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
               COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
        Case 3:18-cv-03794-VC Document 72 Filed 03/29/19 Page 24 of 24



 1                            TWENTY-NINTH AFFIRMATIVE DEFENSE
 2                                          (Labor Code § 2802)
 3          29.      As a separate affirmative defense to the Complaint, Defendants allege that all or
 4   some of the expenses allegedly incurred by Plaintiffs would have been otherwise incurred
 5   regardless of their employment with Defendant.
 6                                        PRAYER FOR RELIEF
 7          WHEREFORE, Defendants prays for judgment as follows:
 8          1.       That Plaintiffs take nothing by way of the TAC;
 9          2.       That the TAC is dismissed with prejudice;
10          3.       That the Court enter judgment for Defendants and against the Plaintiffs on all
11   alleged claims;
12          4.       That the Court award Defendants its attorneys’ fees and costs of suit, including
13   pursuant to Cal. Lab. Code § 218.5
14          5.       The Court grant Defendants such other and further relief as the Court deems just
15   and proper.
16

17   DATED: March 29, 2019                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
18

19                                                    By: /s/ Michael D. Thomas
                                                          Douglas J. Farmer
20                                                        Brian D. Berry
                                                          Michael D. Thomas
21
                                                      Attorneys for Defendant
22                                                    IDEMIA IDENTITY & SECURITY USA, LLC
                                                      and MORPHOTRUST USA, LLC
23
                                                                                             37881450.1
24

25

26

27

28
                                                      23               Case No. 3:18-cv-03794-VC
                       DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS,
                 COLLECTIVE, AND REPRESENTATIVE ACTION COMPLAINT FOR DAMAGES, ET AL.
